


Exhibit 10.1


First Amendment to Employment Agreement


This First Amendment to the employment agreement by and between The Warnaco
Group, Inc., a Delaware corporation (together with its successors and assigns,
the "Company"), and Karyn Hillman (the "Executive"), dated as of March 15, 2012
(the "Agreement") is made and entered into on the date written below. All
definitions not defined herein have the meaning ascribed to such terms in the
Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement to (i) add
to Section 3(b) of the Agreement provisions relating to the timing of payment
and potential repayment of the Executive's 2012 annual incentive award, and (ii)
remove the extended exercise period provided for in clause (iv) of Section 5(d)
of the Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:


1.
Section 3(b) of the Agreement is amended by replacing such provision in its
entirety with the following:



(b) Annual Incentive Awards. During the Term (including fiscal year 2012 and
thereafter), the Executive shall be eligible to receive an annual incentive
award (provided the Executive was employed continuously during the applicable
fiscal year) pursuant to the Company’s Incentive Compensation Plan, as amended
(or such other annual incentive plan as may be approved by its shareholders), in
effect for the applicable fiscal year (“Bonus Plan”). During the Term, the
Executive’s annual incentive award for fiscal year 2012 and thereafter shall
have a target of 85% of Base Salary (“Target Bonus”), with a potential maximum
award as set forth in the Bonus Plan; provided that the actual bonus for fiscal
year 2012 shall be pro−rated from the Commencement Date, but in all events,
shall be subject to the Executive’s continued employment with the Company
through the payment date. Notwithstanding the foregoing and provided the
Executive is employed on the payment date, the annual incentive for fiscal year
2012 shall be no less than 50% of the Target Bonus. Any bonus shall, in all
events, be based on the Executive’s achievement of annual performance and other
targets approved by the committee administering the Bonus Plan. The amount and
payment of any annual incentive award shall be determined in accordance with the
Bonus Plan and shall be payable to the Executive when bonuses for the applicable
performance period are paid to other senior executives of the Company, but in
all events in the fiscal year immediately following the fiscal year for which
the annual incentive award was earned; provided, however, that the annual
incentive for fiscal year 2012, less applicable tax withholding, (such amount,
the "Net 2012 Bonus") shall be paid on or before December 31, 2012; provided
further, however, that the Net 2012 Bonus shall be promptly repaid to the
Company by the Executive in the event that the Executive's employment is
terminated by the Company for Cause or by the Executive without Good Reason, in
each case before the earlier of (i) the date on which a Change in Control occurs
or (ii) the date on which

1

--------------------------------------------------------------------------------




annual incentives for fiscal year 2012 are paid to other senior executives of
the Company. After any increase in the Executive’s target annual bonus
opportunity as a percentage of Base Salary as approved by the Board (or the
Compensation Committee of the Board), the term “Target Bonus” as used in this
Agreement shall thereafter refer to the increased target opportunity.


2.
Clause (iv) of Section 5(d) of the Agreement is amended by replacing such clause
in its entirety with the following:



(iv) immediate vesting as of the Date of Termination of all outstanding equity
awards (other than Career Shares);


3.
Except as otherwise set forth herein, the Agreement shall continue in full force
and effect.


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment on the date set
forth below.


THE WARNACO GROUP, INC.


By:     /s/ Helen McCluskey
Name:    Helen McCluskey    
Title:    President & Chief Executive Officer


THE EXECUTIVE
    
/s/ Karyn Hillman
Karyn Hillman


Date: October 29, 2012



3